Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity Information for 14/515858 
    
        
            
                                
            
        
    

Parent Data14515858, filed 10/16/2014 and having 2 RCE-type filings thereinClaims Priority from Provisional Application 61892263, filed 10/17/2013 Child DataPCT/US14/61139, filed on 10/17/2014 is a continuation of 14515858 , filed on 10/16/2014 and having 2 RCE-type filings therein


Claims 1-19, 21-39, 50-54, 57-65 and 67 are pending. 
No claim is allowed.
Amendments in claims filed on 03/22/2021 are entered.  


Claims 1-19, 21-39, 50-54, 57-65 and 67 are pending.
Amendments in claims filed on 01/03/2022 were entered.
No claim is allowed.  





Final Office Action 


35 USC § 103(a) Obviousness Rejection 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-19, 21-39, 50-54, 57-65, and 67 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bucki et al. (Journal of Antibacterial Chemotherapy (2007) 60, 535-545), Savage et al. (US Patent 6,350,738) and Lai XZ, Ceragenins: cholic acid-based mimics of antimicrobial peptides. Acc Chem Res. 2008 Oct; 41(10):1233-40, 892 dated 07/29/2021.  These references teach a method of treating lung infection, reducing inflammation and cystic fibrosis by administration of cationic steroidal antimicrobial (CSA) which embraces Applicants claimed invention.  
 Amended claim 1: New


    PNG
    media_image1.png
    575
    656
    media_image1.png
    Greyscale


Old--


    PNG
    media_image2.png
    550
    664
    media_image2.png
    Greyscale


Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 1, 2, 7, 22, 23, and 67 the  administration by  inhalation as in claim 1, Bucki et al. teaches treatment of cystic fibrosis and lung infection by cationic steroid antimicrobial (CSA compounds) including CSA-13.  Bucki et al teaches that a promising therapeutic approach would be to apply to the lung to a subject suffering from cystic fibrosis (CF) subjects an inhaled antimicrobial agent with combined antimicrobial and anti-inflammatory activities antibacterial and anti-inflammatory activities of CSA.” (Lines 16-18, 536, left col.). 
Bucki et al teaches that CSA compounds significantly more effective than LL37 and these antibacterial compounds may prevent systemic inflammation caused by bacterial infection and CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. (Results, page 535). Bucki et al. teaches that CSA molecules have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate (Conclusions and Results, page 535).
Bucki et al. teaches a promising therapeutic approach would be to apply to the lung to a subject suffering from cystic fibrosis (CF) subjects an inhaled antimicrobial agent with combined antimicrobial and anti-inflammatory activities antibacterial and anti-inflammatory activities of CSA. (Lines 16-18, 536, left col.).  

Bucki et al. teaches treatment of cystic fibrosis and lung infection by cationic steroid antimicrobial (CSA compounds) including CSA-13. Bucki et al teaches that a promising therapeutic approach would be to apply to the lung to a subject suffering from cystic fibrosis (CF) subjects an inhaled antimicrobial agent with combined antimicrobial and anti-inflammatory activities antibacterial and anti-inflammatory activities of CSA.” (Lines 16-18, 536, left col.).  Bucki et al. teaches administration of CSA for the treatment of cystic fibrosis via inhalation.  
In regards to claim 1, Bucki et al teaches CSA-13 for treating lung infection. Bucki et al. teaches that CSA-13 antibiotic has potential advantages in treating chronic infection in cystic fibrosis (CF) airways. (Last para of the reference).  See activity of CSA-13 in CF sputum (Figures 3-10).  Therefore, the modulation of gene is taught by Bucki inherent property when the same compound was used for same treatment.  
A person skilled in the art would have the knowledge that when CSA-13 reduce the inflammation and used for example in treating chronic infections in cystic fibrosis, it will modulate genes related to inflammation.  The effect is inherent and related. 
In regards to claims 3, 4, 5, 8, 24, 26 and 28, Bucki et al. teaches Inhibition of nuclear factor-kB (NF-kB) translocation by CSA 13. Bucki et al. discloses that “CSA-13 prevent LPS-mediated NF-kB translocation suggests that binding of these antibacterial molecules to LPS prevents LPS interaction with TLRs, and this effect may contribute to anti-inflammatory functions of cationic antibacterial agents.” (See left column, page 543).   In regards to claim 8, CSA-13 can applicable for the treatment of Aspergillosis due to its antimicrobial activity. 
Structures of CSA-13 and CSA 90

    PNG
    media_image3.png
    163
    486
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    473
    1480
    media_image4.png
    Greyscale

CSA-90
CSA-13 antibiotic has potential advantages in treating chronic infection in cystic fibrosis (CF) airways.  It teaches that CSA-13 is significantly more effective than cationic antibacterial peptides against chronic bacterial infection and airway inflammation. 
Structure of LL37, WLBU2 and HB71 peptides and ceragenin CSA-13. 
    PNG
    media_image5.png
    195
    373
    media_image5.png
    Greyscale
.
In regards to claims 1, 2, 7, 22, 23, and 67, Bucki teaches that microscopic evaluation by AFM of PAO1 bacteria treated with LL37 and CSA-13 reveals that under their action, bacterial membranes lose their integrity, causing bleb formation and bacterial body disintegration.  The interaction of CSA-13 or LL37 with anionic charges on bacterial membranes followed by their insertion was found to cause membrane damage by a detergent-like mechanism.
Bucki et al. teaches resistance of the antibacterial agent ceragenin CSA-13 to inactivation by DNA or F-actin and its activity in cystic fibrosis sputum.  Bucki teaches that CSA-13 antibiotic has potential advantages in treating chronic infection in cystic fibrosis (CF) airways. (Last para of the reference). It teaches treatment of lung infection by CSA compounds.  See activity of CSA-13 in CF sputum (Figures 3-10).

    PNG
    media_image6.png
    557
    358
    media_image6.png
    Greyscale


In regards to claim 6, Bucki et al. teaches that CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin-resistant Pseudomonas aeruginosa and less susceptible to inactivation by DNA or F-actin.
In regards to claim 9, Bucki teaches membrane-active cationic steroid antibiotics (CSAs) antibacterial activity against Gram-positive and Gram-negative bacteria. (Page 536, 2nd paragraph). (See 1st para on page 538 and Figure 4, page 540).
In regards to claim 10, Bucki et al which teaches that CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin resistant Pseudomonas aeruginosa. (Results).  See last para, right col. Page 536).  (Results).  See figures 2-5). 
In regards to claim 21 and 38, since CSA compound reduces lung inflammation, to reduce inflammation mediated by a tumor necrosis factor is interpreted as one of the molecular mechanisms how CSA compounds work at molecular level. 
In regards to claim 39, when CSA compound will treat lung infection, cystic fibrosis than it is expected to reduce lung scarring. 
In regards to claims 17-19 and 35-37, Bucki et al teaches inhibition of septa (See conclusion).  Since CSA compounds inhibit cystic fibrosis septum, it is expected that CSA will loosen secretions and inhibit the infection. 
In regards to claims 50-54, 58-65 and 67 are taught by Bucki et al because cationic steroid antibiotics (CSA) are expected to possess similar properties as CSA-13 which is  exemplified in Applicants specification.  Bucki et al. teaches resistance of the antibacterial agent ceragenin CSA-13 to inactivation by DNA or F-actin and its activity in cystic fibrosis sputum. 
In regards to claim 57 where specific compounds are disclosed.  Bucki et al. teaches that CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin-resistant Pseudomonas aeruginosa and less susceptible to inactivation by DNA or F-actin. The concentration of CSA-13 sufficient to decrease the CF sputa bacteria load by ∼90% is at least 10 times lower than that at which CSA-13 formed aggregates with DNA or F-actin. Both CSA-13 and LL37 prevent lipopolysaccharide-induced translocation of NF-κB in HAEC, thereby suggesting that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components. One skilled in the art at the time the invention was filed to expect similar mechanism of action as explained by Bucki et al. and would expect to treat lung infections and to treat cystic fibrosis.  Instant specification discloses one compound CSA-13 as an example.

Bucki et al. concludes that charge-based interactions that strongly inhibit the antibacterial activity of host cationic antibacterial peptides present in CF sputa have significantly less effect on molecules from the ceragenin family such as CSA-13 due in part to their smaller net charge and distribution of this charge over a hydrophobic scaffold. CSA molecules therefore have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate.  It would have been obvious to a person skilled in the art would have reasonable expectation of success to prepare additional CSA compounds because Bucki et al. teaches  CSA molecules have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate. 

In regards to claims 64 and 65, Bucki et al. teaches that the samples for all the studies were taken from patients (see for sections material and methods, for example Sputum samples and red blood cells hemolysis). 
A person ordinary skilled in the art would apply the teachings of Bucki et al. at the time the invention was filed with reasonable expectation of success to use CSA compounds possess both antibacterial property and anti-inflammatory property. CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin-resistant Pseudomonas aeruginosa and less susceptible to inactivation by DNA or F-actin. The concentration of CSA-13 sufficient to decrease the CF sputa bacteria load by ∼90% is at least 10 times lower than that at which CSA-13 formed aggregates with DNA or F-actin. Both CSA-13 and LL37 prevent lipopolysaccharide-induced translocation of NF-κB in HAEC, thereby suggesting that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components.
Therefore, motivation is provided by Bucki et al. to use cationic steroid antibiotics (ceragenin family compounds, CSA)  such as CSA-13, a member of the ceragenin family, like natural LL37 or synthetic WLBU2 and HB71 peptides targets the bacterial wall through interactions with LPS and LTA to treat chronic cystic fibrosis as instantly claimed. The ability of CSA-13 to maintain its bactericidal activity in the presence of negatively charged F-actin and DNA and the observed additive effect of CSA-13 with rhDNase suggest that this synthetic antibiotic has potential advantages in treating chronic infection in CF airways.  (Introduction).   
Bucki et al. teaches that CSA-13 is much more resistant to inactivation by linear polyelectrolytes such as actin or DNA when compared with cationic antibacterial peptides.  (last para Charge-based interactions that strongly inhibit the antibacterial activity of host cationic antibacterial peptides present in CF sputa have significantly less effect on molecules from the ceragenin family such as CSA-13 due in part to their smaller net charge and distribution of this charge over a hydrophobic scaffold. CSA molecules therefore have potential for the treatment of chronic infections and inflammation that occur in CF airways and other settings in which extracellular polyanions accumulate.
In addition Bucki et al. provides more motivation to one skilled in the art at the time the invention was filed to use CSA compounds because it teaches that CSA-13 and LL37 both prevent lipopolysaccharide-induced translocation of NF-kB in HEAC, which suggests that these antibacterial molecules might prevent systemic inflammation caused by bacterial wall components. (Results). Bucki et al. teaches CSA-13, named Ceragenin can be used to treat chronic infection. (Lines 1-4. Discussion).
One skilled in the art would use Bucki because it teaches that in addition to bactericidal activities, the antibacterial agents LL37 and CSA-13 can also decrease the ability of bacterial products to activate systemic inflammation. (See 1st para on page 538 and Figure 4, page 540).  It teaches GSA-13 may contribute to anti-inflammatory functions of cationic antibacterial agents. (See left column on page 543).
Since inflammation is related to infection, effect of gene involved in inflammation is expected to be the same and will follow the same mechanism. Therefore, when CSA-
13 shows significant effects to treats inflammation and chronic infection including CF as taught by Bucki et al., modulation of genes relating to inflammation is expected.
Bucki et al teaches that CSA-13, a member of the ceragenin family, like natural LL37 or synthetic WLBU2and HB71 peptides targets the bacterial wall through interactions with LPS and LTA. Bucki et al. teaches that the ability of CSA-13 to maintain its bactericidal activity in the presence of negatively charged F-actin and DNA and the observed additive effect of CSA-13 with rhDNase   Bucki et al provides that this synthetic antibiotic (CSA 13) has potential advantages in treating chronic infection in CF airways. (Lines 3-10, left col. page 544).
Ascertaining the differences between the prior art and the claims at issue

Bucki et al. teaches treatment of cystic fibrosis and lung infection by cationic steroid antimicrobial (CSA compounds) including CSA-13. Bucki et al teaches that a promising therapeutic approach would be to apply to the lung to a subject suffering from cystic fibrosis (CF) subjects an inhaled antimicrobial agent with combined antimicrobial and anti-inflammatory activities antibacterial and anti-inflammatory activities of CSA.” (Lines 16-18, 536, left col.). 
Bucki et al. teaches administration of CSA for the treatment of cystic fibrosis via inhalation.  
Bucki et al. does not explicitly teach invention of claims 5, 10-16, 25, 27 and 29-34, which are taught by Savage et al. (US Patent 6350738). 
Savage et al. (US 738) teaches that the compounds of formula I, which are CSA compounds similar to the compound of formula (III) instant invention, can be administered parenterally by injection or by gradual infusion over time.
 In regards to administration of CSA-13 or other CSA compounds it teaches various methods of administration of the compounds including intratracheal administration. (Lines 66-67, col. 13 and lines 1-11, col. 13).  Intratracheal administration to the lung enhances therapeutic benefit. It also teaches administration of the compounds can be aerosol delivery to the lungs and teaches that methods of administration will be known to those skilled in the art. (Lines 24-33, col. 11).  
In addition Savage teaches that lower concentrations and amounts of CSA compounds were needed to effectively decrease microbial or fungal infections (Tables 10-14).
In regards to claims 10-16, Savage et al teaches method of inhibiting the growth of bacteria may further include the addition of antibiotics for combination or synergistic therapy. The bacteria is Gram-negative or Gram-positive, and will be easily dissemble by one of skill in the art.  Examples of particular classes of antibiotics to be tested for synergistic therapy with the CSA compounds include aminoglycosides (e.g., tobramycin), penicillins (e.g., piperacillin), cephalosporin (e.g., ceftazidime), fluoroquinolones (e.g., ciprofloxacin), carbepenems (e.g., imipenem), tetracyclines and macrolides (e.g., erythromycin and clarithromycin), aminoglycosides (amikacin, gentamicin, kanamycin, netilmicin, tobramycin, streptomycin, azithromycin, clarithromycin, erythromycin, erythromycin glycopeptides (e.g., vancomycin, teicoplanin), for example. Other antibiotics include chloramphenicol, clindamycin, trimethoprim, sulfamethoxazole, nitrofurantoin, rifampin and mupirocin, and polymyxins, such as PMB.  (Lines 48-67, col. 10, and 1-22, col. 11).
Therefore, methods of treating, reducing, lung infections or lung inflammation identifying a patient in need of treatment and administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA), or a pharmaceutically acceptable salt thereof.
In regards to claim 10-16, Savage further teaches an effective amount of an anti-microbial composition comprising such a compound is administered to a host (including a human host) to treat a microbial infection. The compound by itself may provide the anti-microbial effect, in which case the amount of the compound administered is sufficient to be anti-microbial.  Alternatively, an additional anti-microbial substance to be delivered to the microbial cells (e.g., an antibiotic) is included in the anti-microbial composition. By facilitating delivery to the target cells, the compounds can enhance the effectiveness of the additional antimicrobial substance. In some cases the enhancement may be substantial.  (Lines 38-51, col. 7).
Therefore, addition of antimicrobial agents are taught by Savage et al.  It would have been obvious to one skilled in the art to add additional antimicrobial agents to enhance the activity.
In regards to claim 13, Savage teaches CSA compounds and other agents for inhibiting the growth of bacteria.  
In regards to claim 16, Savage teaches addition of antifungal agents. (Lines 24-33, col. 11). 
In regards to claim 5, 15, 25, 27 and 29-34, Savage teaches results with erythromycin and novobiocin were comparable demonstrates that the activity of the cholic acid derivatives is not antibiotic-dependent. Similar trends were observed with E. coli (ATCC 10798) and P. aeruginosa (ATCC 27853), although, as expected, P. aeruginosa was more resistant than E. coli. These results suggest that the activity of the compounds tested is not species-dependent.  (Lines 43-47, col. 10) See table 9.  See lines 48-67, col 10).
In regards to claim 27, Savage et al teaches treatment if infection by staphylococci. (Lines 9-15, col. 12).
In regards to claims 29-34, Savage teaches method of inhibiting the growth of bacteria may further include the addition of antibiotics for combination or synergistic therapy. The appropriate antibiotic administered will typically depend on the susceptibility of the bacteria such as whether the bacteria is Gram-negative or Gram-positive, and will be easily discernable by one of skill in the art. Examples of particular classes of antibiotics to be tested for synergistic therapy with the compounds of the invention (as described above) include aminoglycosides (e.g., tobramycin), penicillin (e.g., piperacillin), cephalosporins (e.g., ceftazidime), fluoroquinolones (e.g., ciprofloxacin), carbapenems (e.g., imipenem), tetracyclines and macrolides (e.g., erythromycin and clarithromycin). The method of inhibiting the growth of bacteria may further include the addition of antibiotics for combination or synergistic therapy. The appropriate antibiotic administered will typically depend on the susceptibility of the bacteria such as whether the bacteria is Gram-negative or Gram-positive, and will be easily discernable by one of skill in the art. 
Savage further teaches typical antibiotics include aminoglycosides (amikacin, gentamicin, kanamycin, netilmicin, tobramycin, streptomycin, azithromycin, clarithromycin, erythromycin, erythromycin and tetracyclines (e.g., doxycycline, minocycline, and tetracycline). Other antibiotics include chloramphenicol, clindamycin, trimethoprim, sulfamethoxazole, nitrofurantoin, rifampin and mupirocin, and polymyxins, such as PMB. (Lines 48-67, col 10 and lines1-21, col. 11).

It would have been obvious to one skilled in the art to administer CSA-13 which is the elected species via inhalation would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above. 

Lai et al. teaches that on the basis of the antibacterial activities of ceragenins CSA compounds to find use in augmenting or replacing antimicrobial peptides in treating human disease.
In regards to claim 1, Lai et al. teaches administration of CSA compounds via inhalation Lai et al. teaches ceragenins, cholic acid based mimics of antimicrobial peptides. The ceragenins are well tolerated by cells that are routinely exposed to antimicrobial peptides, and preliminary in vivo testing of the ceragenins confirms that they are well suited to replace or augment the antibacterial activities of endogenous antimicrobial peptides. With pressing need for antimicrobials for use in topical, inhaled, or systemic applications, it is possible that ceragenins will find use in controlling bacterial growth and preventing infection. (Conclusion).

Lai et al. teaches that the MIC and MBC values of CSA-13 against vancomycin-resistant S. aureus to be 1 μg/mL, a result that is consistent with active bactericidal activity. The activity is concentration dependent. 

In addition, CSA-13 displays a postantibiotic effect (PAE). PAE refers to the suppression of bacterial growth that persists after short exposure of organisms to antimicrobials. 
Lai et al. teaches in experiments with resistant S. aureus, CSA-13 displayed significant PAE, suggesting that CSA-13’s affinity for the negatively charged bacterial membrane increased as the concentration increased. The PAE nearly doubled from 2 to 4 times the MIC (Figure 3B). (Abstract).

Comparison of LL-37 and CSA-8 (Cationic face)


    PNG
    media_image7.png
    218
    500
    media_image7.png
    Greyscale
  
Figure 2 
    PNG
    media_image8.png
    201
    500
    media_image8.png
    Greyscale

Figure 2. Structures of cholic acid and ceragenins CSA-8, -13, and -54, along with a perspective drawing of CSA-8 showing its facial amphiphilicity.

Lai et al teaches antibacterial activity of ceragenins (CSA) right col, and pages 1235-1237).  It teaches that agains gram positive bacteria nearly entire series of ceragenins were very active with MIC values at below microgram per milliliter. See Table 1 where the data is disclosed for one or more ceragenin, CSA-13, agains multidrug resistant Staphylococcus aureus, including highly resistant strains.  Similar results were obtained by both gram positive and gram negative bacteria including S. aureus. (1st and 2nd  para, left col. page 1236).  Figure 3 is on page 1236. 
Figure 3

    PNG
    media_image9.png
    178
    500
    media_image9.png
    Greyscale

Figure 3. (A) Time−kill curves of CSA-13 activity (1, 4, and 10 times the MIC) against a clinical isolate of vancomycin-resistant S. aureus (Michigan 2002). Closed circles are with an initial inoculum of 106 colony forming units (CFU)/mL, and open circles are with an initial inoculum of 108 to 109 CFU/mL. (B) Concentration-dependent PAE of CSA-13 with vancomycin-resistant S. aureus (Michigan 2002) measured at 1, 2, and 4 times the MIC. GC = growth control of the organism.
Figure 5

    PNG
    media_image10.png
    342
    500
    media_image10.png
    Greyscale

Figure 5. Quantification of NF-κB translocation in human aorta endothelial cells stimulated with LPS (0.1 μg/mL) with and without LL-37 or CSA-13. 
Lai et al. teaches that against Gram-positive bacteria, nearly the entire series of ceragenins tested are very active with MIC values at or below microgram per milliliter concentrations. Table 1 lists MIC values of one of the more active ceragenins, CSA-13, against clinical isolates of multidrug-resistant Staphylococcus aureus, including highly vancomycin resistant strains. The MBC values of CSA-13 are similar to the MIC values against both Gram-negative and Gram-positive bacteria including S. aureus.
Table 1. MIC Values of CSA-13 and Other Antibiotics against Clinical Isolates of S. 

    PNG
    media_image11.png
    224
    705
    media_image11.png
    Greyscale

Lai et al. teaches association of ceragenins with bacterial membrane components. (Page 1237).  
Lai et al. teaches correlation of the antibacterial activities of ceragenins (CSA) and antimicrobial peptides. CSA-13 was more active than others. (Right col. page 1238, left col. page 1239).
The role of charge became more apparent with CSA-8 which contains fewer amine groups than CSA-13 and CSA 54, becoming less active.  Ceragenins (CSA_ exhibit low potency activity against bacteria containing high amounts of PE and higher bacterial activity against bacterial containing high amounts of anionic lipids.  (Lines 1-8, right col. page 1238, Lai et al.)
It would have been obvious to one skilled in the art at the time the invention was filed would be motivated to apply the teachings of prior art as cited above to administer CSA-13 or CSA-8 for the treatment of infections including cystic fibrosis, infections by Gram-positive bacteria, because Bucki et al, Savage et al. and Lai et al because each reference teaches enhanced results in a very small concentration of the CSA-13.  Motivation was provided by all the references as cited above and where Lai et al discloses that they found nearly the entire series of ceragenins (CSA) tested (table 1 on page 126) ) are very active with MIC values at or below microgram per milliliter concentrations. Table 1  lists MIC values of one of the more active ceragenins, CSA-13, against clinical isolates of multidrug-resistant Staphylococcus aureus, including highly vancomycin resistant strains. The MBC values of CSA-13 are similar to the MIC values against both Gram-negative and Gram-positive bacteria including S. aureus.
Applicants claimed invention is considered obvious to one skilled in the art at the time the invention was filed because Bucki et al,, Savage et al and Lai et al provide the treatment of any infection and lung infection by administering CSA compound via inhalation.  
Resolving the level of ordinary skill in the pertinent art and indicating obviousness or nonobviousness
It would have been obvious to one skilled in the art at the time the invention was filed to treat lung infection by using a claimed CSA compound, including CSA-13 and CSA-90 with reasonable expectation of success for the reasons cited above (so not repeated here). Therefore, methods of treating, reducing, lung infections or lung inflammation identifying a patient in need of treatment and administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA), or a pharmaceutically acceptable salt thereof is considered obvious for the reasons as cited above.
Bucki et al teaches that “a promising therapeutic approach would be to apply to the lung to a subject suffering from cystic fibrosis (CF) subjects an inhaled antimicrobial agent with combined antimicrobial and anti-inflammatory activities antibacterial and anti-inflammatory activities of CSA.” (Lines 16-18, 536, left col.). Bucki et al. teaches administration of CSA for the treatment of cystic fibrosis via inhalation.  
Savage et al. (US 738) administration of the compounds including intratracheal administration. (Lines 66-67, col. 13 and lines 1-11, col. 13).  Intratracheal administration to the lung enhances therapeutic benefit. It also teaches administration of the compounds can be aerosol delivery to the lungs and teaches that methods of administration will be known to those skilled in the art. (Lines 24-33, col. 11).  

Motivation was provided by Bucki et al which provides the advantages of using CSA 13.  It teaches that CSA-13 is significantly more effective than cationic antibacterial peptides against kanamycin-resistant Pseudomonas aeruginosa and less susceptible to inactivation by DNA or F-actin. The concentration of CSA-13 sufficient to decrease the CF sputa bacteria load by ∼90% is at least 10 times lower than that at which CSA-13 formed aggregates with DNA or F-actin. Both CSA-13 and LL37 prevent lipopolysaccharide.
A person skilled in the art would treat a antimicrobial infection by applying th teachings of Bucki et al. and Savage et al as cited above. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made for the reasons explained in detail above (not repeated here).
The use of s references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). 
A reference is not limited to its working examples.  Thus, the fact that cited references only presents pharmacological data for CSA 13 and some other CSA compounds and not the method claimed compounds does not lessen the validity of the rejection.  The reference must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 21-39, 50-54, 57-65, and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Claim 1 as amended is drawn to:

    PNG
    media_image12.png
    585
    649
    media_image12.png
    Greyscale

Claims are drawn to a method of treating a patient having a lung infection and lung inflammation and lung inflammation associated with the lung infection with a cationic steroidal antimicrobial (CSA) compound of formula (IB), as cited above. 
In claim 1, R3, R7, and R18  are independently selected from the group consisting of aminoalkyloxy and aminoalkylcarboxy; and R18 is selected from the group’ consisting of alkylaminoalkyl; alkoxycarbonylalkyl; alkylcarbonyloxyalkyl; di(alkyl)aminoalkyl; alkylaminoalkyl]; alkyoxycarbonylalkyl; alkylcarboxyalkyl; and hydroxyalkyl.

Specification does not describe sufficient number of species of the genus and its used as claimed. A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). 
Specification does not describe treatment of lung function by administering divergent compounds of formula IB as in claim 1 alone or in combination with another non-CSA therapeutic agents and/or treatment utilizing a therapeutically effective 
Specification does not disclose modulating genes relating to inflammation and a method for treating lung inflammation associated with the lung infection for the compounds of claim 1. 
Claim 4 disclose specific infections resistance

    PNG
    media_image13.png
    117
    629
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    215
    685
    media_image14.png
    Greyscale


In regards to claim 58, specification does not describe how to claim methods can be applied in a case when CSA compound is not CSA-13 as in claim 58 when specification dos not describe about it.
Claim 47 contains large number of CSA compound for the treatment of lung function associated with lung function.  There is no description such treatments. 
It appears that such a treatment might be theoretically possible for some singly administered CSA compound such as CSA 13, as the practical matter it is nearly impossible to deduce what therapeutically effective amount needed is for divergent compounds of formula IB or the combinations of CSA-13 with other active agents without undue burden. 
There is no description provided in the disclosure for claimed methods.   The specification does not provide written description for treatment of lung infection with therapeutically effective amount of CSA-13 or any compounds of CSA of formula (IB) as in claim 1 or any other non-CSA therapeutic agents.  Claim 1 contain R3, R2 and R16 substituents Which includes large number of different compounds. Specification does not provide description how the claimed compounds will be effective to treat claimed invention. 
	There is one working example CSA-13 which is known in the art for the same method of treatment. . CSA-13 is the only compound which was tested.  See fig. 1-5 [0068] – [0073], where CSA-13 results were shown. CSA-13 is known and taught by the prior art. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
It appears that such a treatment might be theoretically possible for some singly administered CSA compound such as CSA 13, as the practical matter it is nearly impossible to deduce what therapeutically effective amount needed is for divergent compounds of formula IB or the combinations of CSA-13 with other active agents without undue burden. 
There is no description provided in the disclosure for claimed methods.   The specification does not provide written description for treatment of lung infection with therapeutically effective amount of CSA-13 or any compounds of CSA of formula (IB) as in claim 1 or any other non-CSA therapeutic agents.  Claim 1 contain R3, R2 and R16 substituents Which includes large number of different compounds. Specification does not provide description how the claimed compounds will be effective to treat claimed invention. 
	There is one working example CSA-13 which is known in the art for the same method of treatment. . CSA-13 is the only compound which was tested.  See fig. 1-5 [0068] – [0073], where CSA-13 results were shown. CSA-13 is known and taught by the prior art. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed to treat inflammatory diseases by the large number of different compounds of formula I.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 

Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.


Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19, 21-39, 50-54, 57-65, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-41 of US Patent 10,441,595.  Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Although the conflicting claims are not completely identical, they are not patentably distinct from each other because claims of issued patent are directed to a method of treating fungal infection comprising administering a cationic steroid antimicrobial (CSA) agent. Claims 1-41 of published patent and claims of instant invention claimed invention are rendered obvious over another as the instantly claimed invention drawn to lung infection, a broad genus of formula IB its administration via various routes including inhalation.   Claims of issued patent are drawn to fungal infection comprising administering at least one CSA wherein the CSA is of the broad genus of formula IB and is administered via various routes including inhalation. Claim 31 of published patent is drawn to administration of CSA by inhalation.   Claim 1 of the issued patent is drawn to a method of treating fungal infection by administering the CSA compounds of formula III as in claim 1.  Instant claims are drawn to method of treating lung infection by administering CSA compounds. Both teach administration by inhalation.  

Instant claims differ from claims of US ‘595 mainly in claiming treatment of lung infection in the scope which is covered by instantly claimed invention.  Claims of issued patent are narrower in scope than claims of instant application.
 In issued patent claims are drawn to treatment by CSA compounds by fungal infection.   Instant claims are drawn to method of treating lung infection which includes fungal infection of issued patent.
The claims of the issued patent reads on claims of the instant application. They are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the claims of issued patent issued patent US 10,441,595.
Applicant should filed a terminal disclaimer to overcome this rejection.

				Response to Remarks
Applicant’s response to non-final action 01/03/2022 is acknowledge.  Applicants arguments were considered but were found persuasive in part.  Since claims were amended therefore, the arguments do not fully apply.  The current office action is based on the amended claims submitted.  
In regards to obviousness rejection, Applicants arguments about inhalation was found persuasive in-part. Examiner agrees that Savage et al. US ‘738 teaches nasal administration of CSA compounds.   However, it also teaches various methods of administration of the compounds including intratracheal administration. (Lines 66-67, col. 13 and lines 1-11, col. 13). Intratracheal administration to the lung enhances therapeutic benefit. It also teaches administration of the compounds can be aerosol delivery to the lungs and teaches that methods of administration will be known to those skilled in the art. (Lines 24-33, col. 11).
In regards to Bucki et al. and Savage et al. both teaches (US Patent 6,350,738) administration of CSA compounds via inhalation.   Bucki et al teaches that “a promising therapeutic approach would be to apply to the lung to a subject suffering frorn cystic fibrosis (OF) subjects an inhaled antimicrobial agent with combined antimicrobial and anti-inflammatory activities antibacterial and anti-inflammatory activities of CSA.” (Lines 16-18, 536, left col).  Bucki et al. teaches administration of CSA for the treatment of cystic fibrosis via inhalation.
In regards to amendments in claim 1, Applicants refer to that “Support for the amendment to claim 1 is found in paragraph 0165 of the Application as filed, which discloses inhalation “through a mouthpiece”. Inhalation of a composition through the mouth directs the composition into the lung(s) of the patient and not into the nasal cavity.

Applicants argued that “Bucki discloses a laboratory experiment in which CSA-13 was found to be effective in killing bacteria ex vivo. However, Bucki fails to disclose or suggest a method for in vivo treatment of a lung infection and associated lung inflammation by administering via inhalation of a CSA compound into the lung of the patient. Bucki makes a single reference to inhalation of a composition into the lung of a CF subject and cites to two articles numbered 15 and 16. (Page 536, left column.) The articles at endnotes 15 and 16 only reference treating CF patients with “cationic antimicrobial peptides’ but make no mention or suggestion of inhaling other compounds. Therefore, while Bucki discloses a laboratory experiment in which CSA-13 was found to be effective in killing bacteria ex vivo, Bucki does not disclose or suggest treating a CF patient via inhalation of CSA-13 into the patient’s lung. Nor does Bucki disclose or suggest treating a CF patient via inhalation of CSA-13 through the patient’s mouth and into the patient’s lung as recited in amended claim 1.

Double Patenting
It appears that Applicants response does not address double patenting rejection on record.   The rejection is maintained.  

Election of Invention without traverse
Previously, Applicants elected invention of group I and a species of CSA-90 for treating lung infection via inhalation without traverse (3/11/2016). Upon further consideration, the species election between CSA-90 and CSA-13 was withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628